 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Louis Coca Cola Bottling Company and Soft DrinkTRIAL EXAMINER'S DECISION& Mineral Water Workers,Local Union No. 303 ofthe International Union of United Brewery,Flour,Cereal,Soft Drink and Distillery Workers of Ameri-ca, AFL-CIOWarehouse and Distribution Workers Local Union No.688, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America and Soft Drink & Mineral Water Work-ers, Local Union No. 303 of the International Unionof United Brewery,Flour,Cereal,Soft Drink andDistilleryWorkers of America,AFL-CIO. Cases^ 14-CA-5341 14-CB-1931February 24, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSSTATEMENT OF THE CASEPHILW. SAUNDERS,TrialExaminer:Ithaving beencharged in Case 14-CA-5341 by Soft Drink & MineralWater Workers,Local Union No. 303 of the InternationalUnion of United Brewery,Flour,Cereal,Soft Drink andDistilleryWorkers of America,AFL-CIO,herein calledLocal 303 or the Bottlers,that St.Louis Coca-Cola BottlingCompany,herein the Company or Respondent Employer;and it having been charged in Case 14-CB-1931 by theBottlers thatWarehouse and Distribution Workers LocalUnion No.688, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,herein called Respondent Union or Local 688,violated respectively, Section 8(a)(1), (2), (3), and (5) and8(b)(1)(A) and(2) of the Act.At the trial parties were afforded full opportunity to in-troduce relevant evidence,to examine and cross-examinewitnesses, to argue orally on the record,and to submitbriefs. Oral arguments were waived but the General Coun-sel and the Company filed briefs.'On September 28, 1970, Trial Examiner Phil W.Saunders issued his Decision in the above-entitledproceeding, finding that the Respondent had not en-gaged in certain unfair labor practices alleged in thecomplaint,as set forth in the attached TrialExaminer's Decision. Thereafter, the General Coun-sel filed timely exceptions to the Trial Examiner'sDecision and a supporting brief and the RespondentCompany filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and heieby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.iThe following typographicalerrors in the Trial Examiner'sDecision arehereby corrected."having"in the first sentence is changed to "has," and"respectfully"in the same sentence is changedto "respectively", "February1960" in fn. 13 is changedto "February 1970", in sectionIII, references to"Local 3030"are changedto "Local 303."FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Company is a Delaware corporation, and at timesmaterial herein has maintained its principal office and placeof business in the city of Hazelwood, Missouri. RespondentEmployer maintains other facilities in the State of Illinoisand Missouri, including facilities located at 2950 NorthMarket, herein called the North Market facility, and Thirdand Shenandoah, herein called the Third Street facility,both locatedin St.Louis. The Companyis engaged in themanufacture, sale, and distribution of Coca-Cola and otherrelated products. During the year ending December 31,1969, the Company purchased and caused to be transportedand delivered at its Missouri facilities materials used in themaking of soft drink products, and other goods and mate-rials valuedin excessof $50,000, of which goods and mate-rialsvalued in excess of $50,000 were transported anddelivered to its facilities inMissouri directly from pointslocated outside the State of Missouri. During this sameperiod the Company manufactured, sold, and distributed atitsMissouri facilities products valued in excess of $50,000,of which products valued in excess of $50,000 were shippedfrom said facilities directly to points located outside theState of Missouri.The Company is an employer engaged in commerce with-in the meaning of Section 2(2), (6) and (7) of the Act.IITHELABOR ORGANIZATIONS INVOLVEDLocal 303 and Local 688 arelabor organizations withinthe meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe Company recognized Local 688 as the bargainingrepresentativeof the employees at the RespondentEmployer's new Third Street warehouse, and the GeneraliThe original charge in Case 14-CA-5341 was filed by the Bottlers onOctober 23, 1969, and the first amended charge was filed on February 26,1970 Theoriginal chargein Case 14-CB-1931 was filed by theBottlers onOctober 23, 1969. The complaint is dated March 12, 1970.188 NLRB No. 99 ST. LOUIS COCA COLA BOTTING COMPANYCounsel argues that Local 688 accepted this recognition ata time when a question concerning representation existed.He states that the Company and Local 688 then applied anexisting collective-bargaining agreement which contained aunion-security clause,and maintains the Company deniedemployment op ortunities at the new warehouse to mem-bers of Local 303 solely because of their membership inLocal 303 and because they were not members of Local 688.The General Counsel also maintains that the Company hasrefused to bargain collectively in good faith with Local 303about its decision to transfer work from the old North Mar-ket Street facility to the new Third Street warehouse, andabout the effects of this decision on employees representedby Local 303,and that by engaging in such conduct theRespondent Employer has violated Section 8(a)(1), (2), (3)and (5)of the Act and Local 688 has violated Section8(b)(1)(A) and(2) of the Act. The above contentions ad-equately reflect the allegation in this complaint and formthe main issues in this case.The Company is a franchised bottler ofCoca-Cola andother soft drinks,and its territory includes theCity of St.Louis, St. Louis County, parts of other Missouri countieswhich adjoin St. Louis County,and also parts of nearbycounties in Illinois.For many years the Company has had a bargaining rela-tionship with Local 303 for the employees at its North Mar-ket facility,up until recently its main and only productionpplant. In the early 1950's the Company also recognizedLocal 303 at its North Market facility as the representativeof an additional unit of its employees sometimes called the"miscellaneous"unit or "nonbottlers."2In addition to its bottling plant at North Market Street,the Company has maintained outlying distribution ware-houses from which it operates sales route trucks;some ofthese warehouses are a considerable distance from St.Louis.Local 303 has at no time ever represented any of the em-ployees in these outlying warehouses,but only representedemployees at the main production bottling plant at NorthMarket Street .3In 1955,Local 688 came into the picture and petitionedthe National Labor Relations Board for recognition of theemployees which had been represented by the independent,as aforestated.In 1956, Local 688 was granted recognitionby the Company for all wholesale,industrial and extra routesalesmen,house drivers,tractor-trailer drivers,warehouse-men--except in the St. Louis plant-route helpers and cupand premix route men4The first contract with Local 688was effective for a 5 year period,and when it expired in1961, the Company bargained with Local 688 for a newcontract through an association of other soft drink compa-nieswhich was known as St.Louis Soft Drink BottlersEmployers'Group.The second(group)contract which re-sulted contained a recognition clause which did not by itsterms include warehousemen because the companies in theGroup,excepting the Company,either did not have outly-ing warehouses or recognized other unions at outlying facili-2DanielRegan,a bottler and shop stewardof Local 303, explained thedifferencein the two units as follows.Well, we doall the bottling,that is, handlingof all the bottles, jugs oranythingelse, just like in the recognize clause,we drive the lift. Thenonbottlers are checkers, they checktruck andtrailersWe have porters,janitorssyrup room, theyare a mixture of concentratesof your makeupof different flavored sodas andgeneral warehousementhere, that is yournonbottlers.3 In about 1952 the Company had recognized an independentunion as therepresentative of its various driver salesmen and trainees4 Local688 has not been certifiedby the Board as representative of Com-pany employees659ties.The recognition clause was written so as to include onlyemployees common to all Group employers.However, theCompany and Local 688 then got together and agreed onwage scales for various classification of workers includingoutlying warehouse employees.'In 1964,another contract was entered into between theEmployer's Group and Local 688.This contract followedthe pattern of 1961 and it contained the same recognitionclause as the 1961 contract and a similar attachment withwages for outlying warehouse employees.n 1967,the Employer'sGroup again negotiated a collec-tive-bargaining contract with Local 688,and again used therecognition clause as it appeared in the 1961 contract exceptthat at the end of the clause there was added, "(See Appen-dix A for St.Louis Coca-Cola Bottling Company)."Appen-dix A sets out wage rates and other terms relating to variousroute salesmen,route helpers,and employees at warehouse(nonproduction)distribution locations.Threememo-randums were then added to the 1967 contract.This is thecurrent contract between the Company and Local 688 andruns to November 1, 1970.'In the early 1960's,the Company decided it needed a newdistribution warehouse in St.Louis County and opened anew warehouse referred to as its Bridgeton warehouse. TheCompany then closed its small warehouse in St. Charles,Missouri, and moved three or four routes which had operat-ed from that warehouse to Bridgeton.It also moved certainroutes which had been loaded at the North Market facilityto the Bridgeton warehouse.The Company recognized Lo-cal 688 as representative of its employees at the Bridgetonwarehouse.In 1965 or 1966 the Company decided to cease operatingitsBelleville,Illinois,warehouse and to move the routeswhich had been serviced there to North Market facilitywhich meant that these routes previously loaded by Local688 members were loaded by Bottlers members.Originally,Local 303's jurisdiction with the Companywas limited to the City of St.Louis.Later the parties extend-ed Local 303's jurisdiction to the Company facilities in theCity and County of St.Louis.In 1967,the Company nego-tiated new contracts for the units represented by Bottlers,and this time the Company told representatives of Local 303that the North Market facility would be phased out. Priorto the 1967 negotiations the Company also let it be knownthat it intended to build a new bottling plant at a newlocation.The plant on North Market Street was obsoleteand the neighborhood was bad and getting worse.As point-ed out,the representatives of Local 303 were anxious tomake sure their contracts would follow the work to the newplant,and were also anxious to protect their recognition atthe North Market facility so long as any operations contin-ued there. As a result there was much bargaining in the 1967sessions on recognition and many proposals and drafts onthis subject were made by both parties.Gerald Presberg,general counsel for the Company,stated that during the1967 negotiations he informed Local 303 representatives theCompany could see no reason why Local 303 could notcontinue to represent the employees in the new plant whowould be doing jobs they had preformed at the old plant.Presberg then went on to testify as follows:...With respect to North Market Street, we could havea problem.And I explained the problem,then, to himin detail,that as I understood it, under the existingcontracts of St.Louis Coca Cola Bottling Company,and under the methods that they had historically oper-Respondent Union's Exh. 5.6Respondent Union's Exh 7'GCExh3 660DECISIONSOF NATIONALLABOR RELATIONS BOARDated under,that warehousing for servicingof routetrucks,loading and unloadingthe route trucks, thatwas conducted at bottling facilitiesbelonged to No.303.However,warehouses incidental to loading andunloadingof route trucksat warehouses,where no bot-tling operations were beingconducted, had traditional-lybelong to membersof Local No. 688. I told him quitefrankly thatI could forsee the time whenproduction attheNorthMarket Street location wouldcompletelycease ...Presberg also statedthat duringthe 1967 negotiationsthere were no claims or assertionsby Local 303to representoutlying warehousesother than the possibility that theNorth Market facilitymight some day becomean outlyingwarehouse.The recognitionclause ultimately agreed-uponin the 1967 negotiations granted recognitionto Local 303 at"new or additional bottling facilities. . . in the City orCounty of St. Louis,Missouri ... "sIn 1968the Company began tobuild its newbottlingplant in thecity ofHazelwood in St.Louis County, and inthe early months of 1969 this new facilitywas nearing com-pletion.The new productionplant was not designed to in-clude distribution operations, and was constructed in a waythat did not permit theloading or unloadingof route trucks,so the distribution of the productswould be fromoutlyinglocations or warehouses.On January 10, 1969, Company and Local 303represent-atives held a meeting to discuss manning ofthe Hazlewoodplant and othermatters relatedto the moveand the openingof the bottlinglines at thisnew facility. The Company in-formed Local 303 there would be no distriubtion from thenew plant,and then the Company informed them that italso intended to closeBridgetonand open a new warehouseinWestport,which wouldwarehouse all routespreviouslyserviced at the Bridgeton warehouse and that a number ofroutes would also be movedfrom the North Market facilityto Westport. The Corn anyfurther informedLocal 303 thatultimatelythe North Street facility would be disposed ofand all productionwould thenbe done at the new Hazel-woodinstallationand distribution would be by outlyingwarehouses-none of whichwould be associatedwith bot-tling work.Local303 inquiredas to whichunion would manthe outlying warehouses,and Presbergreplied thatconsist-ent with historicalpracticeand contractualobligations theywould be mannedby Local 688. On January 20, 1969, repre-sentativesof the Company and Local 303made an inspec-tiontour of the Hazelwood plant.On February 17, 1969,representativesof Local 303 andthe Companymet again, and the Companyoutlined in de-tail its specificplan in respectto manningthe Hazelwoodplant.The partiesalso again discussedthe plans for theclosing ofthe Bridgetonwarehouse and the opening of anew warehouseatWestport.GeorgeMurphy,business rep-resentativeof Local 303, stated thatas a consequence of theproposed shifting of routes from North Market to Westport,as aforestated,Local 303 was going to lose work that be-longed to themby their contract with the Company. Pres-berg then againstatedundercontractual obligationswarehouses not associatedwith bottling operations be-longed to Local688. Presbergopened up the subject ofconsidering terminationpay with respect to employees whomight be terminated as a result of the openingof the Hazel-wood and Westport plants, but Local 303representativesdeclined todiscuss thissubject.The Company thereafteropened theWestportwarehouseand transferred routesfrom North Market to Westport.8Charging Party's Exh 4Thisrecord shows that when the Company began to moveproduction operations from North Market to Hazelwood,Local 688 claimed the loading work at North Market, andLocal 688's business agent wrote the Company on April 8,1969, and mentioned a strike ifNorthMarket were notincluded in their bargaining unit as soon as productionceased there? The Companythen went to the Board andfiled unfair labor practice charges against Local 688.10 Afterinvestigation,the Board'sRegional Office refused to issuea complaint.The most recent negotiations for a contract with Local303 started in mid-April 1969, and the only change in recog-nition clause was merely the combination of the two units(bottlers and nonbottlers)represented by Local 303 into asingle contract.The current contract between the Companyand Local 303 is in effect from June 1,1969, to Mary 31,1971.11 In this singled contract the Company recognizesLocal 303 as the representative of two categories of employ-ees, the bottlers or production workers and the nonbottlers,as aforestated.The formergroup including warehouseworkers and handlers and loaders and unloaders of trailertrucks at the Employer's plant and warehouses and thelatter group including warehousemen,dock helpers andloaders,and truckloaders and unloaders. Section 11(3) ofthe contract provides that:In the event the Company should move to or constructnew or additional bottling facilities at another locationin the City or County of St. Louis, Missouri, this agree-ment shall followand be applicableto the same bar-gaining unit or such portion thereof as may exist atsuch other location.If, in connection with such remov-al,warehousing or bottling operations are continued atthe existing plant,the bargaining unit operations re-maining at such existing plant shall continue to becovered bythis agreement.Section 11(4) of this contract states that:This Section shall not apply to existing distributiondepots or to plants or departments presently coveredby contracts with otherlabor organizations.The Com any's problems with theft and vandalism lossesat NorthMarket continued to increase,and in the summerof 1969 management determined that it should reduce theroutes loaded there to a number which could be handledinside the building.Accordingly, the Companysought an-other new distribution warehouse location, and such a ware-house, at Third Street and Shenandoah, herein the ThirdStreet warehouse,was leased in September 1969 and theCompany, without discussing the matter in advance withLocal 303,posted jobs at this warehouse for bidding bymembers ofpLocal 688.When representatives of Local 303 saw these bid noticesthey contacted the Company with questions concerning thisadditional warehouse,and the Company agreed to meetwith Local 303 to discuss this new facility anddid meet withthem on September 26, 1969. The Company explained thatthey were opening up the new Third Street warehouse, andthat the North Market facility wouldagain loseroutes. Af-ter this meeting the Third Street warehouse was opened witha work force of Local 688 members who had bid on theposted jobs.12 Local 303 claims that 14 men, whose namesare set out in appendix A to the complaint,lost work onaccount of the removal of routes from North Market to9G C Exh 410RespondentCompany's Exh 9u Charging Party's Exh 5.12TheBelleville routeswhichhad been moved to North Market in 1966were also movedto Third Street,along with other routes from North Marketand some routesfrom Westport ST. LOUIS COCA COLA BOTTINGCOMPANY661Third Street. Daniel Regan, shop steward for Local 303,testified that these employees were all laid off on September29, 1969. There were no positions at the Third Street ware-house offered to any members of Local 303, and they con-tended that the warehousing work at Third Street was theirwork and that Local 303 should follow this work accordingto its contract.13The General Counsel argues that although the warehousework performed at Third Street may be the same as thewarehouse work performed by Local 688 represented em-ployees at other warehouses-the warehouse work per-formed at Third Street is also the same as the warehousework performed by Local 303 represented employees at theNorth Market facility. The General-Counsel points out thatother than North Market, Third Street is the first warehousefacility to be opened by the Company within the City of St.Louis, and the closest facility to Third Street is North Mar-ket, 2 or 3 miles distant, while the Company's other facilitiesare all considerably in excess of 10 miles from Third Street;that supervision of both the North Market and Third Streetfacilities is exercised by the Company's sales department;that a supervisor was moved from North Market to ThirdStreet; that twenty routes were transferred from North Mar-ket to Third Street; and argues in these circumstances thereis no valid accretion to the Local 688 unit, and the Companyis not immunizedby recognizing Local 688 whena questionconcerning representation exists. Thus, the General Coun-selmaintains, by granting recognition to Local 688 in theface of a rival claim by Local 303 for the same unit, theCompany has violated Section 8(a)(2) of the Act.The General Counsel takes the position that the meetingof September 26, 1969, as aforestated, merely constituted agathering wherein the Company stated to Local 303 whatwas goingto be done and the Company did not give Local303 an opportunity to bargain about the matter, and that byfailing and refusing to consider employees represented byLocal 303 for positions at the Third Street warehouse, theCompany denied them employment because of their unionmembership and/or union considerations. In these respectshe maintains that the 14 employees represented by Local303 were effectively and constructively laid off as a resultof the Company's recipitous action in refusing to consider-ing any of them for employment at Third Street.The recognition clause contained in the most recent con-tract between the Company and Local 303 refers to andincludes warehousemen in both the bottlers and nonbottlerscategory or unit. The total group encompassed in the cur-rent contract with Local 688 also includes employees atwarehouses (nonproduction), distribution locations. How-ever, despite these ambiguities or duplications in recogni-tionclausesandunitsbetween these two labororganizations the Bottlers' collective-bargaining contractdoes not cover the Company's outlying distribution ware-houses other than North Market, and the current contractwith Local 303 is worded to cover "new or additionalbot-tlingfacilities." (Emphasis added.) In the first instance thereis no production or bottling at the Third Street warehouse-so the category or unit specifying bottlers in their contractwill not apply, and by past practices and customs this newfacilitymust therefore be classified as an outlying ware-house whose employees have traditionally been representedby Local 688.In essence, the General Counsel attempts tocircumvent this fact by pointing out that North Market andthe Third Street warehouse are located close together, thatsupervision is the same,and also sets forth other factors, asaforementioned. However,the evidence in this record re-veals that the route sales department is a distinct depart-ment of the Company's business and that manufacturing orproduction is another distinct department.14The route salesdepartment is supervised by Ed Swan,salesmanager. Thedistribution warehouses are all part of his department andunder supervision.Most of the warehouses are in turn su-pervised by warehouse managers who have route supervi-sors and warehouse loading supervisors reporting directly tothem.The route supervisor has control of route sales andsees that the trucks are out on the streets and that the salesand deliveries are made. The loading supervisors take careof the incoming merchandise on freight.In outlying ware-houses there has also been an interchange between operat-ing routes and actual work in the warehouse,'S and biddingand bumping for jobs is completely open in the bargainingunit represented by Local 688.Local 303 employees at theNorth Market facility do not operate as route salesmen. Aspointed out even the warehousing work is done by the twoseparate units represented by Local 303 without interchangebetween them.Fork-lift trucks are not operated by mem-bers of the miscellaneous unit or nonbottlers and hand-loading work is not done by members of the productionworkers unit.A distribution warehouse could not operatewithout employees from both groups.From the above and from other circumstances and fac-tors in this record,the new Third Street warehouse is cov-ered within the bargaining unit represented by Local 688and their bargaining relationship so reveals.The Companyoriginally recognized Local 688 as the representative of allof its warehousemen except in the St.Louis plant and itcontinued in this recogition without deviation and withoutquestion until 1969.Xs_ I have indicated earlier herein thenumber and location of the distribution warehouses hasnever been constant and in 1969 the two new warehouseswere opened-Westport and Third Street-and routes weremoved to these facilities. Aspointed out by the Companythere is no showing that the Third Street facility representeda new business venture on the part of the Company, It issimply a new location for servicing a part of the Company'sfranchised territory,and historically Local 303 had neverbefore requested any recognition in the numerous reloca-tions and different changes in the various distribution ware-houses.The Company argues that Local 303 made no claim forrecognition at the Third Street warehouse,and points to theSeptember 26, 1969,meeting between the parties."14Company's Exh. 216 Since 1961 all outlying facilities are exclusively distnbution warehouses.16Daniel Regan testified that on this occasion Maurice Schechter askedthe reasons for the opening ofthe ThirdStreet warehouse and "not lettingLocal 303 inon it " Presberg replied thatthe Companyhad a contract withLocal 688 for all outlyingwarehouses.George Murphy of Local 303 alsoattended thisSeptember26 meeting,but failed to testify as to anyspecificclaim for recognition.Murphy had originallyset up this meeting,as afore-mentioned herein.Schechter also described what took place at this meeting.He testified:They [Companyrepresentative]statedthey wereopening up a newwarehouseat Third &Shenandoah and all thejobs in that warehousewas going to Teamsters688 Theymentioned a number of routes thatwere beingmoved, North Markethad 44 andtheywere going to reduceit to 20Westporthad 31 and theywere going to reduce that to 24. Third13 In February 1960, five additional routes were transferred from NorthStreet would have 31 All the special events and premixes were going toMarket.As a result,positions for two Local 303 employees were eliminatedgo to North Market,so there was three premixes at Westport that wasatNorth Market and two employees were moved from North Market togoing to North Market,and that there would be IIjobs at NorthHazelwood. The Employer did not give notice to,or discuss this change with,Market,losing 14,they would only going to add seven at the newLocal303warehouse.There wasa discussion regarding the mail route,one of our(Continued) 662DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company further argues that even if the evidence canbe deemed to show that Local 303 was seeking recognition,the only unit which they could conceivably have claimedwould not be an appropriate unit.As indicated there is noshowing in this record that Local 303 would have desired aseparate unitconsisting of the Third Street warehouse only.Apparently,they would have had their current contractapplied at Third Street with bidding of both units repre-sented by them.As also stated this would have made ThirdStreet an accretion to their two groups bargaining unit."In its brief the Company states the following:The Company further submits that a bargaining unitconsisting of its bottling plant,from which no distri-bution takes place,plus the Third Street distributionwarehouse, one such warehouse out of five within itsfranchised territory,ishighly unsuitable.There is no precedentfor such a unit.Bottlers con-tinuing representation of employees at North Market isnot a precedent because North Market historically hada close link to production operations which does notexist in the case of Third Street.There is no special geographical proximity or anyother special link between the presentplant in Hazel-wood and the Third Street warehouse.Actually West-portwarehouse is much closer to the plant. SeeRespondent Company'sExh. 1.]There is no functional integration between the prod-uction operations and the warehousing operations. In-terchange of employees between the plant and anoutlying warehouse is not easy because the supervisionis altogether different since two distinct departmentsare involved,with differing problems and very limitedcontact with the level that deals directly with the workforce.The Sales Department supervisors who are incharge of warehouses have all previously worked inthat Department,have had no experience in the Bott-lers bargaining unit and are unfamiliar with the collec-tive bargaining contract which they would have toadminister if they were to supervise members of Bott-lers.Hours and working conditions in the outlyingwarehouses are different from those at the plant.In the final analysis of this phase of the case,there wasa valid bargaining contract between Local 688 and theCompany at the time of the opening of the Third Streetwarehouse,and the contract was a bar to a rival claim forthe bargaining unit which it covered.As the Third Streetwarehouse was within Local 688's bargaining unit,the Com-pany properly applied the union-security clause.A careful study of this record reveals that the Companydid not refuse to bargain with Local 303 concerning thetransfer of work from North Market Street to its new ThirdStreet warehouse.As early as 1967, Local 303 was notifiedthat the North Market facility would be gradually closed. InJanuary 1969, as aforementioned,the Company again in-formed representatives of Local 303 that the North Streetfacilitywould be disposed of and distribution would bedone at outlying warehouses.This meeting also gave Local303 an opportunity to bargain.As pointed out on January20, 1969,the parties met to tour the Hazelwood plant andemployees handled that and he said there would be no change in thatAnd then Mr. Presberg stated that if the warehouse would be at theHazelwoodbottling plant that would be the work of 303 He also statedthat if they sold the North Market property, the cooler servicemen whowere presently there would still belong to 303 And that was about whattranspired at that meetingn Presberg testified thatLocal 303 hasnever represented a unit as de-scribed in par. 8 of the complaint.He stated that the unit set forth in thecomplaint is for StLouis andsurrounding arealater in that day they metto discuss grievances.Local 303anticipatedthat theBelleville routeswould be removedfrom North Market because inquiry was made about this bytheir representative during the plant tour, but they gave noindication of any interest in further bargaining on the sub-ject.In February 1969, the parties had anothermeeting andthe Companyagain explainedits plans formanning its Ha-zelwood acillity, and the Company offered to discuss termi-nation pay for employees who might be affected adversely,but Local 303 refused toenter intosuch negotiations. At thismeeting the parties also discussedthe new plant at West-port, and while the Third Street facility was not specificallymentioned the general subject matter of shifting of plantsand personnel was laid on the table and open for discussion.Presberg stated that at this particular time the Companyhad no immediate plans to change its warehouses.The negotiations for the current contract then started inApril 1969, and lasted until June. As indicatedin agumentI the Company these numerousmeetingspresented Localwith a further opportunity to bargain as to the transferof work from North Market Street to new warehouses, butthey left their recognition clause exactly as it was in 1967except for combining their two units into one contract.The Company concedes they did not contact Local 303before posting the jobs on or about September 19, 1969, asthey thought the matter of new warehouses had been bar-gained out. From the evidence in the record I deem this areasonableconclusion.Moreover, when Local 303 askedquestions on the subject of Third Street, the Company invit-ed them to meet for discussions, and did meet on a dateselected by Local 303. At that meeting on September 26,1969, the Company answered questions and discussed thesubjects brought up. There is no evidence that Local 303contested the valid business reasons of the Company formoving from North Market Street. I am in agreement withthe Company's position that Local 303 neither asked theCompany not to move routes to Third Street nor did theyspecifically request to be recognized there. The Companypoints out and concludes its argument in this respect asfollows:They asked questions, including questions about theCompany's plans for new production lines and the pos-sibility of warehousing at the Hazelwood plant in thefuture.The Company could only conclude from the tenor ofthe meeting that it was fulfilling its bargaining obligga-tions, and that Bottlers, although not happy with thesituation was making no particular demands upon theCompany.It is also well-settled law that even with the establishmentof an appropriate bargaining unit, this does not preclude anemployer, acting in good faith, from making certain changesin his business structure without first consulting the repre-sentative of the affected employees.The Board stated inGreat Falls Employers' Council, Inc.,123 NLRB 974, 983, that where the union acquiesces in theunilateralemployer action suchunilateralconduct does notconstitute a refusal to bargain. In theGreat Fallsdecision,inter alia,the company involved therein advised the unionby letter that the company withdrewassent tothe terms ofthe old, expired contract, and then issued a written noticeof recall to locked-out employees. The reemployment wasoffered under the terms and conditions set forth in the letterto the union, and which eliminated any guaranteed min-imum hours per, workweek or day. The Board held thatunder these circumstances the union was fully apprised ofthe unilateral action of the company, declined to request ST. LOUIS COCA COLA BOTTING COMPANYbargaining about this matter and acquiesced therein by ex-presslyinstructingthe employees to accept, and that, ac-cordingly, such conduct was therefore not a refusal tobargain.InGeneral Electric Company,127 NLRB 346, the compa-ny involved therein, by letter, offered to meet with the unionand to discuss and explaina newprogram. In reversing theTrial Examiner the Board stated that even if they adoptedthe letter as merely an offer to discuss changes in the pro-gram, in the absence of any effort by the union to seek orbroaden the scope of thediscussion, the Board would beunwilling to conclude that such effort would have beenfutile. The Board further stated that the union did not seeka meeting with the company although the company offeredtomeet and discuss the program, and held that the mereannouncementof the program did not violate Section8(a)(5) or (1) of the Act.What is finally controlling, in my opinion, is the evidencein this record that Local 303 was afforded the opportunityto fully discuss the transfers and jobs at the Third Streetwarehouse before this facility opened on September 29,1969. Thus, Local 303 was adequately apprised of the actionby the Company and in reality acquiesced therein. Fur-thermore, even if I adopt the contention that the notifica-tion surrounding the new facility wasfait accompliby thetime Local 303 heard about it on September 19, in theabsence of any further effort by Local 303 to seek furtherdiscussionsor to broaden the scope of their questions andinquiries,I am unwillingto conclude on the basis of thisrecord that such an effort would have been futile.It is alleged that the Company failed and refused to offer14 employees, named in appendix A attached to the com-plaint, employment at its Third Street facility because theywere membersof Local 303. The Company states that Local303 did not ask them on September 26, 1969, or on any otherdate, to give the jobs at Third Street to the alleged discrimi-natees andar ues the General Counsel failed to prove thatthese 14 employees lost work on account of the opening ofthe Third Street warehouse.On September 19, 1969, a member of Local 303 noticedthat someone had posted on Local 688's board, a bid forfork lift drivers at the Third Street warehouse.18 A bid noticewas also posted calling for general warehousemen. 19 In lateSeptember 1969, the Company awarded six fork lift jobsand one general warehouseman job, and no member ofLocal 303 was so em lo ed 20A week or so after the Third Street warehouse opened onSeptember 29, 1969, a new work schedule was also postedby the Company which called for fewer employees at theNorth Market Street facility, but some employees and mem-bers of Local 303 with enough seniority were able to moveto the Hazelwood plant and claim jobs there.21 It is indi-cated that out of the 14 people alleged as discriminateesonly 5 were in the production workers or bottlers unit in thecontract with Local 303 and eligible to bid on fork-lift jobs,and the other 9 men listed could only bid on the generalwarehouseman job. It requires considerable seniority in the" G.C Exh 219Company Exh 420 Company Exhs 6 and 721Bottlingwas discontinued at the NorthMarketfacility in January 1970663production workers group or unit to bid successfully on aPork-lift job, so, as the Company successfully argues, it isunlikely that any of the five named men and members ofLocal 303, who were at the bottom of the seniority list,would have succeeded in getting the jobs at the new ThirdStreet warehouse.The Company produced testimony through Etzel Hat-field as to the employment status with the Company of the14 alleged discnminatees subsequent to September 29, 1969.Some of these employees worked on reduced hours for a fewweeks in October and November and then resigned or failedto show up for work. Others of the 14 worked 5 days for theCompany during the first week of October but then workedon a reduced weekly basis, and dunn$ several of the follow-ing weeksdid not work at all. In April 1970, approximatelyseven of the alleged discriminatees were on layoffstatus,and apparently were not returned to work until the secondweek in May.In its brief the Company states as follows:It further appeared that many of the named mencontinued to work for the Companymore or lesssteadily after Third Street was opened, and that thedays of layoff which were experienced by some of thesemen were probably due to the seasonal drop in theCompany's businesswhich regularly occurs after La-bor Day.The circumstance that some of the men were stillexperiencing layoffs in the spring of 1970 was ex-plained as due to the Company's discontinuing aninefficientmechanized sorting line at the new plant.The General Counsel argues that by failing to considerthese North Market employees for positions at Third Street,the Company violated the Act. From my discussions earlierherein the employees at outlying warehouses, of whichThird Street was the latest, were entitled to be representedby Local 688. Under the particular circumstances in thiscase I can find no binding obligation or duty on the part ofthe Company to hire members of Local 303 to staff theirnew warehouse when it opened in late September, and espe-cially so when considerable work still remained for them atthe North Market facility. The gradual reduction of workfor employees in the units represented by Local 303 resultedfrom legitimatemanagementdecisions, and the recognitionof Local 688in itsnew installation had adequate contractu-al and historical backing.CONCLUSIONS OF LAW1.The Companyisengaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Unionsare labor organizationswithin themeaningof Section2(5) of the Act.3. The Companyhas not engaged in unfair labor practicesalleged in the complaint.4.Local 688has not engaged in unfairlaborpracticesalleged in the compalint.RECOMMENDED ORDERIt is hereby recommended that the complaint be dis-missed in its entirety.22The Company did not hire any employees from September 19, 1969,until the third week in May 1970